DETAILED ACTION
This action is in response to applicant’s amendment received on 04/20/2022. Amended claims 1 and 16 are acknowledged. Claims 1-6, 16 and 20 are pending. Claims 7-15 and 17-19 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0263833) in view of Hwang et al. (US 2010/0181048, herein “Hwang”), Kare et al. (US 2014/0174086, herein “Kare”) and Honda et al. (US 4,018,269, herein “Honda”).
Regarding claim 1, Lee discloses: 
a heat pipe (20) (fig. 3) comprising:
a container (11, as seen in fig. 1) having a sealed internal space (fig. 3) [par. 0011, lines 4-5] (it is noted, the container -11- of fig. 1 is common to all the embodiments of Lee);
a wick structure (22) disposed on an inner surface of the container (11) (fig. 3) and disposed in a part (the part closer to end portion -24- of the container -11-) [par. 0015, lines 3-5] in a longitudinal direction of the container (11) (fig. 3);
an another wick structure (23) having a sintered body with metal powder [par. 0015, lines 1-4] disposed in another part (the part closer to end portion -25- of the container -11-) in the longitudinal direction of the container (11) (clearly seen in fig. 3); and
a working fluid sealed in the internal space of the container (11) [par. 0011, lines 4-5] (it is noted, the principle of the working fluid filled into the tube under vacuum applies to all the embodiments of Lee), wherein
the wick structure (22) is connected to the another wick structure (23) in the longitudinal direction (along the segment “Ls”) of the container (11) (clearly seen in fig. 3),
the container (11) is a groove tube (see grooves forming wick structure -22-, best seen in fig. 2 as grooves 12) (clearly seen in fig. 3), and includes the another wick structure (23) in one end portion (the portion closer to end -25-) of the container (11) that functions as a heat receiving portion [par. 0014, lines 1-2, as applies to par. 0015],
the wick structure (22) includes a heat insulation portion (the adiabatic portion of the heat pipe 20, as it is well known in the art) which is an intermediate portion between the heat receiving portion (the portion closer to end -25-) and other end portion (the portion closer to end -24-) of the container (11) that functions as a heat radiating portion [par. 0014, lines 5-7, where ‘the first end” is the end 24 of fig. 3],
a capillary force exists over the entire longitudinal direction of the container (11) [par. 0016, 1-4],
the heat pipe (20) further comprises thin grooves (22) on the inner surfaces of the container (11) exposed in the other end portion (the portion closer to end -24-) of the container (11) (clearly seen in fig. 3, where the grooves -22- of the inner surface of the container -11- are exposed to the internal space of the container).
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “in the intermediate portion, the working fluid in a gas phase and the working fluid in a liquid phase are convection currents” and ‘the wick structure prevents the convection currents of the working fluid in the liquid phase from scattering from the narrow groove by the flow of the working fluid in the gas phase” limitations, the invention as taught Lee is deemed fully capable of performing such function. Further, it is old and known in the art that a convection current is a process that involves the movement of energy from one place to another, which is exactly what the working fluid in the gas and liquid phases do in Lee’s heat pipe. 
Lee does not disclose:
the wick structure having a sintered body with metal fibers,
the metal fibers including metal fibers having a fiber length of not less than 0.50 mm but not more than 1.8 mm, and a fiber diameter of not less than 10 µm but not more than 50 µm.
However, Hwang teaches that wick structures currently available for the heat pipe includes fine grooves integrally formed at the inner wall of the casing (which is the wick structure -22- of Lee), screen mesh or fiber inserted into the casing and held against the inner wall thereof, or sintered powders combined to the inner wall of the casing by sintering process [par. 0004, lines 12-16].
Kare, however, also directed to a heat pipe comprising a capillary structure [par. 0003, lines 1-2; par. 0004, lines 1-6] teaches that the heat pipe and the capillary structure may be constructed in a wide variety of forms and materials, depending upon the application and operating conditions, the working fluid, desired pore/feature size, etc., and that the capillary structure may comprise powdered metal, sintered metal, metal foam, metal fiber or particles [par. 0087], and also teaches that the heat pipe may have any of a wide variety of forms, sizes, shapes and configurations that would allow or result in a corresponding variety of forms, sizes, shapes and configurations of the flow paths for the vapor flow and for the liquid flow within the heat pipe [par. 0090]. Further, heat pipes comprising metal fibers having a fiber diameter of not less than 10 µm but not more than 50 µm are known in the art, as taught by Honda [col. 4, lines 13-14], and it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have the heat pipe of Lee having a wick structure having a sintered body with metal fibers as an obvious variation of the grooves integrally formed at the inner wall of the container (as taught by Hwang) and having a fiber length of not less than 0.50 mm but not more than 1.8 mm, and a fiber diameter of not less than 10 µm but not more than 50 µm, as a matter of design choice, to obtain a desire heat transfer and configuration of the heat pipe and the vapor flow path, depending upon the application and operating conditions, as taught by Kare.
Regarding claim 2, as applies to claim 1, above, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have the metal fibers of the heat pipe of the combination of Lee, Hwang, Kare and Honda having an average fiber length of not less than 0.50 mm but not more than 1.8 mm, and an average fiber diameter of not less than 10 µm but not more than 50 µm as a matter of design choice, to obtain a desire heat transfer and configuration of the heat pipe and the vapor flow path, depending upon the application and operating conditions.
Regarding claim 4, in the Office Action dated 12/21/2021, the Examiner took Official Notice that the use of structures comprised of copper, copper alloys, aluminum, aluminum alloys, titanium, titanium alloys and stainless steel for their use in the heat pipe art and the selection of any of these known materials would be within the level of ordinary skill in the art and is old and well known in the heat exchange art. Applicant has failed to traverse this statement. As such, and in accordance with MPEP §2144.03, the statement is now considered admitted prior art.
Regarding claim 5, Lee discloses: 
the container (11) having a tubular shape (fig. 2 as applies to fig. 3).
Regarding claim 6, the combination of Lee, Hwang, Kare and Honda discloses: 
the container being made of metal [Lee, abs., line 1], but does not disclose the metal species of the container being the same as a metal species of the metal fibers.
However, in the Office Action dated 12/21/2021, the Examiner took Official Notice that the use of heat pipe containers comprising the same metal as the wick structures contained inside the heat pipe containers, and the selection of any of these known materials would be within the level of ordinary skill in the art, and that it is old and known in the art that the most popular heat pipe technology combination includes a copper container using a copper sintered wick with water as the working fluid. Applicant has failed to traverse this statement. As such, and in accordance with MPEP §2144.03, the statement is now considered admitted prior art.
Regarding claim 16, the combination of Lee, Hwang, Kare and Honda does not disclose: 
a shape of a vapor flow path in a cross section in a direction orthogonal to the longitudinal direction of the container in a region of the another wick structure having, at least in part, a polygonal shape.
Kare, however, teaches that the heat pipe and the capillary structure may be constructed in a wide variety of forms and materials, depending upon the application and operating conditions, the working fluid, desired pore/feature size, etc., and that the heat pipe may have any of a wide variety of forms, sizes, shapes and configurations that would allow or result in a corresponding variety of forms, sizes, shapes and configurations of the flow paths for the vapor flow and for the liquid flow within the heat pipe [par. 0090]. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have the heat pipe of the combination of Lee, Hwang, Kare and Honda having a shape of a vapor flow path in a cross section in a direction orthogonal to the longitudinal direction of the container in a region of the another wick structure having, at least in part, a flow petal, star, polygonal or gear shape as a matter of design choice, to obtain a desire heat transfer and configuration of the heat pipe and the vapor flow path, depending upon the application and operating conditions, as taught by Kare.
Regarding claim 20, Lee discloses: 
wherein neither the wick structure (22) nor the another wick structure (23) being provided at a tip of the container (11) (clearly seen in fig. 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Hwang, Kare and Honda, and further in view of Nemec (www.intechopen.com - Porous Structures in Heat Pipes, By Patrik Nemec, Published: December 20th 2017, segment attached) and Andraka et al. (US 6,648,063, herein “Andraka”).
Regarding claim 3, the combination of Lee, Hwang, Kare and Honda does not disclose: 
the wick structure having a porosity of not less than 70% but not more than 86%.
However, it is well known in the art that, regardless of the wick configuration, the desired material properties and structural characteristics of heat pipe wick structures are a high thermal conductivity, high wick porosity, small capillary radius, and high wick permeability, as taught by Nemec (attached), and it is also known that high wick permeability offers low fluid resistance and allows the wick to recharge as vapor evolves off the wick, so that, with greater permeability (high porosity), more liquid is supplied during application of heat, and therefore, more heat can be transferred without wick dryout, as taught by Andraka [col. 1, lines 25-30].
Therefore, it would have been obvious to one skill in the art, before the effective filing date of the claimed invention, to apply a known technique to a known device ready for improvement to yield predictable results. In this instance, it would have been obvious to have the wick structure of the combination of Lee, Hwang, Kare and Honda having a high porosity to yield the predictable result of improving heat transfer. See MPEP 2143-I(D).
Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the wick structure having a porosity of not less than 70% but not more than 86%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (MPEP 2144.05, Section II). In this instance, the porosity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal porosity, heat transfer is optimized, as clearly taught by Andraka. Therefore, it is not inventive to discover the optimum workable range by routine experimentation.

Response to Arguments
The objections to the drawings and to claims 13-19, the rejection of claims 17-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 12, 15 and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 04/20/2022 are directed to newly amended claim 1and have been fully considered but they do not apply to the new grounds of rejection.
For clarity, the broad limitations of amended claim 1 allow for a different interpretation of the reference Lee, which clearly reads in most of the newly added limitations. Please refer to the rejections, above. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763